Exhibit 99.3 PROVIDENT ENERGY TRUST CONSOLIDATED BALANCE SHEETS Canadian dollars (000s) As at As at December 31, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable Petroleum product inventory Prepaid expenses and other current assets Financial derivative instruments (note 14) Investments and other long term assets Long-term financial derivative instruments (note 14) - Property, plant and equipment (note 6) Intangible assets (note 7) Goodwill (note 8) $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Cash distributions payable Current portion of convertible debentures (note 9) - Financial derivative instruments (note 14) Long-term debt - revolving term credit facility (note 9) Long-term debt - convertible debentures (note 9) Asset retirement obligation (note 10) Long-term financial derivative instruments (note 14) Other long-term liabilities (note 12) Future income taxes (note 13) Unitholders’ equity Unitholders’ contributions (note 11) Convertible debentures equity component Contributed surplus (note 11) Accumulated other comprehensive loss - ) Accumulated income Accumulated cash distributions ) ) $ $ * Note: For rounding differences, please add/subtract from AP to get to balance. The accompanying notes to the consolidated financial statements are an integral part of these statements. On behalf of the Board of Directors: “Signed” “Signed” M.H. (Mike) Shaikh, FCA Thomas W. Buchanan, FCA Director Director Provident Energy 2009 Annual and Fourth Quarter Results - 63 - PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENT OF OPERATIONS AND ACCUMULATED INCOME Canadian dollars (000s except per unit amounts) Year ended December 31, Revenue Revenue $ $ Realized loss on financial derivative instruments (50,639 ) (130,019 ) Unrealized (loss) gain on financial derivative instruments (129,861 ) Expenses Cost of goods sold Production, operating and maintenance Transportation Depletion, depreciation and accretion Goodwill impairment (note 8) - General and administrative (note 12) Strategic review and restructuring (note 16) Interest on bank debt Interest and accretion on convertible debentures Foreign exchange loss (gain) and other (20,828 ) Loss from continuing operations before taxes (193,564 ) (19,817 ) Capital tax expense Current tax expense (recovery) (4,529 ) Future income tax recovery (note 13) (107,094 ) (29,765 ) (104,544 ) (31,185 ) Net (loss) income from continuing operations (89,020 ) Net income from discontinued operations (note 17) - Net (loss) income for the year (89,020 ) Accumulated income, beginning of year $ $ Accumulated income, end of year $ $ Net (loss) income from continuing operations per unit - basic and diluted $ ) $ Net (loss) income per unit - basic and diluted $ ) $ The accompanying notes to the consolidated financial statements are an integral part of these statements. Provident Energy 2009 Annual and Fourth Quarter Results - 64 - PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENT OF CASH FLOWS Canadian dollars (000s) Year ended December 31, Cash provided by operating activities Net (loss) income for the year from continuing operations $ ) $ Add (deduct) non-cash items: Depletion, depreciation and accretion Goodwill impairment (note 8) - Non-cash interest expense and other Non-cash unit based compensation expense (recovery) (note 12) (4,117 ) Unrealized loss (gain) on financial derivative instruments (221,468 ) Unrealized foreign exchange loss (gain) and other (3,892 ) Loss on sale of investment - Future income tax recovery (107,094 ) (29,765 ) Site restoration expenditures (5,399 ) (6,381 ) Change in non-cash operating working capital Cash provided by operating activities from discontinued operations - Cash used for financing activities Decrease in long-term debt (265,245 ) (440,244 ) Distributions to unitholders (196,217 ) (352,291 ) Issue of trust units Change in non-cash financing working capital (6,620 ) (5,028 ) Financing activities from discontinued operations - (47,511 ) (439,976 ) (789,564 ) Cash provided by investing activities Capital expenditures (127,369 ) (246,947 ) Acquisitions (note 4) (18,833 ) (25,843 ) Proceeds on sale of assets (note 5) Proceeds on sale of discontinued operations, net of tax - Decrease (increase) in investments (792 ) Change in non-cash investing working capital (21,857 ) (3,229 ) Investing activities from discontinued operations - (69,810 ) Increase (decrease) in cash and cash equivalents (2,191 ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosure of cash flow information Cash interest paid including debenture interest $ $ Cash taxes paid $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. Provident Energy 2009 Annual and Fourth Quarter Results - 65 - PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME AND ACCUMULATED OTHER COMPREHENSIVE INCOME Canadian dollars (000s) Year ended December 31, Net (loss) income $ ) $ Other comprehensive income, net of taxes Foreign currency translation adjustments - Reclassification adjustment for foreign currency losses included in net income - Reclassification adjustment of loss on available-for-sale investment included in net income - Unrealized gain (loss) on available-for-sale investments (net of taxes) 72 (372 ) Comprehensive (loss) income $ ) $ Accumulated other comprehensive loss, beginning of year (2,183 ) (69,188 ) Other comprehensive income Accumulated other comprehensive loss, end of year $ - $ ) Accumulated income, end of year Accumulated cash distributions, end of year (1,808,685 ) (1,612,468 ) Retained earnings (deficit), end of year (1,471,671 ) (1,186,434 ) Accumulated other comprehensive loss, end of year - (2,183 ) Total retained earnings (deficit) and accumulated other comprehensive loss, end of year $ ) $ ) The accompanying notes to the consolidated financial statements are an integral part of these statements. Provident Energy 2009 Annual and Fourth Quarter Results - 66 - Notes to the Consolidated Financial Statements (Tabular amounts in Cdn $ 000’s, except unit and per unit amounts, and as noted) December 31, 2009 1. Structure of the Trust Provident Energy Trust (the “Trust” or “Provident”) is an open-end unincorporated investment trust created under the laws of Alberta pursuant to a trust indenture dated January 25, 2001, amended from time to time.The beneficiaries of the Trust are the unitholders.The Trust was established to hold, directly and indirectly, all types of petroleum and natural gas and energy related assets, including without limitation facilities of any kind, oil sands interests, electricity or power generating assets and pipeline, gathering, processing and transportation assets.The Trust commenced operations March 6, 2001. Cash flow is provided to the Trust from properties owned and operated by directly and indirectly owned subsidiaries of the Trust. Cash flow is paid to the Trust by way of royalty payments, interest payments, principal debt repayments and dividends or partnership distributions.The cash payments received by the Trust are subsequently distributed to the unitholders monthly. 2. Significant accounting policies i) Principles of consolidation and investments The consolidated financial statements include the accounts of the Trust, including the consolidated accounts of all wholly and partially owned subsidiaries, and are presented in accordance with Canadian generally accepted accounting principles.Investments subject to significant influence are accounted for using the equity method.Certain comparative figures have been reclassified to conform to the current year presentation. ii) Financial instruments All financial instruments, including derivatives, are recognized on the Trust’s Consolidated Balance Sheet.Derivatives are measured at fair value with unrealized gains and losses reported in net income.Investments in equity instruments that are not quoted in an active market are recorded at cost.Investments in equity instruments that are quoted in an active market are measured at fair value, with reference to published price quotations, and unrealized gains and losses are reported in AOCI.The Trust’s other financial instruments (accounts receivable, accounts payable and accrued liabilities, cash distributions payable, and long-term debt) are measured at amortized cost using the effective interest rate method.Transaction costs are included with the associated financial instruments and amortized accordingly. iii) Cash and cash equivalents Cash and cash equivalents include short-term investments, such as money market deposits or similar type instruments, with an original maturity of three months or less when purchased. iv) Property, plant & equipment and intangible assets The Trust follows the full cost method of accounting for oil and natural gas exploration and development activities. Costs associated with the acquisition and development of oil and natural gas reserves are capitalized and accumulated in one cost centre as all of the oil and natural gas assets are in Canada.Such costs include lease acquisition, lease rentals on non-producing properties, geological and geophysical Provident Energy 2009 Annual and Fourth Quarter Results - 67 - activities, drilling of productive and non-productive wells, and tangible well equipment.Gains or losses on the disposition of oil and gas properties are not recognized unless the resulting change to the depletion and depreciation rate is 20 percent or more.All other property, plant and equipment, including midstream assets, are recorded at cost.Expenditures relating to renewals or betterments that improve the productive capacity or extend the life of property, plant and equipment are capitalized.Maintenance and repairs are expensed as incurred.Products required for line-fill and cavern bottoms are presented as part of property, plant and equipment and are stated at the lower of historic cost and net realizable value and are not depreciated. a) Depletion, depreciation and accretion The provision for depletion and depreciation for oil and natural gas assets is calculated using the unit-of-production method based on current production divided by the Trust’s share of estimated total proved oil and natural gas reserve volumes, before royalties.Production and reserves of natural gas and associated liquids are converted at the energy equivalent ratio of 6,000 cubic feet of natural gas to one barrel of oil.In determining its depletion base, the Trust includes estimated future costs for developing proved reserves, and excludes estimated salvage values of tangible equipment and the cost of unproved properties. Midstream facilities, including natural gas liquids storage facilities and natural gas liquids processing and extraction facilities are carried at cost and depreciated on a straight-line basis over the estimated service lives of the assets, which range from 30 to 40 years.Intangible assets are amortized over the estimated useful lives of the assets, which range from 15 months to 15 years.Capital assets related to pipelines and office equipment are carried at cost and depreciated using the straight-line method over their economic lives. b) Impairment Oil and natural gas assets accounted for using the full cost method are subject to a ceiling test.The ceiling test calculation is performed by comparing the carrying value of the assets to the sum of the undiscounted proved reserve cash flows using future price estimates.If the carrying value is not recoverable, the assets are written down to their fair value.Fair value is determined by the future cash flows from the proved plus probable reserves discounted at the Trust’s risk free interest rate.Any excess carrying value of the assets on the balance sheet above fair value would be recorded in depletion, depreciation and accretion expense as a permanent impairment. For Midstream property, plant and equipment, and intangible assets, an impairment loss is recognized when the carrying amount exceeds the fair value. v) Joint venture Provident conducts many of its activities through joint ventures and the accounts reflect only Provident’s proportionate interest in such activities. vi) Inventory Inventories of products are valued at the lower of average cost and net realizable value based on market prices. vii) Goodwill Goodwill, which represents the excess of cost of an acquired enterprise over the net of the amounts assigned to assets acquired and liabilities assumed, is assessed at least annually for impairment.To assess impairment, the fair value of the reporting unit is determined and compared to the book value of the reporting unit.If the fair value is less than the book value, then a second test is performed to determine the amount of the impairment.The amount of the impairment is determined by deducting the fair value of the reporting unit’s assets and liabilities from the fair value of the reporting unit to determine the implied fair value of goodwill and comparing that amount to the book value of the reporting unit’s goodwill.Any Provident Energy 2009 Annual and Fourth Quarter Results - 68 - excess of the book value of goodwill over the implied fair value of goodwill is the impaired amount.Goodwill is not amortized. viii) Asset retirement obligation Under the asset retirement obligation (“ARO”) standard the fair value of a liability for an ARO is recorded in the period where a reasonable estimate of the fair value can be determined.When the liability is recorded, the carrying amount of the related asset is increased by the same amount of the liability.The asset recorded is depleted over the useful life of the asset.Additions to asset retirement obligations due to the passage of time are recorded as accretion expense. Actual expenditures incurred are charged against the obligation. ix) Unit based compensation The Trust uses the fair value method of valuing compensation expense associated with the Trust’s unit option plan.Under the fair value method the amount to be recognized as expense is determined at the time the options are issued and is recognized in earnings over the vesting period of the options with a corresponding increase in contributed surplus. The Trust has established other unit based compensation plans whereby notional units are granted to employees. The fair value of these notional units is estimated and recorded as non-cash unit based compensation (a component of general and administrative expenses).A portion relating to operational employees at field and plant locations is allocated to operating expense.The offsetting amount is recorded as accrued liabilities or other long-term liabilities. A realization of the expense and a resulting reduction in cash provided by operating activities occurs when a cash payment is made. x) Trust unit calculations The Trust applies the treasury stock method to determine the dilutive effect of trust unit rights and trust unit options.Under the treasury stock method, outstanding and exercisable instruments that will have a dilutive effect are included in per unit - diluted calculations, ordered from most dilutive to least dilutive. The dilutive effect of convertible debentures is determined using the "if-converted" method whereby the outstanding debentures at the end of the period are assumed to have been converted at the beginning of the period or at the time of issue if issued during the year.Amounts charged to income or loss relating to the outstanding debentures are added back to net income for the diluted calculation. The units issued upon conversion are included in the denominator of per unit - basic calculations from the date of issue. xi) Income taxes Provident follows the liability method for calculating income taxes.Differences between the amounts reported in the financial statements of the corporate subsidiaries and their respective tax bases are applied to tax rates in effect to calculate the future tax liability.The effect of any change in income tax rates is recognized in the current period income. The Trust is a taxable entity under the Income Tax Act (Canada) and is currently taxable only on income that is not distributed or distributable to the unitholders.As the Trust distributes all of its taxable income to the unitholders and meets the requirements of the Income Tax Act (Canada) applicable to the Trust, no provision for current income taxes has been made in the Trust. In 2007, the Canadian government enacted Bill C-52, Budget Implementation Act 2007.This bill contains legislation to tax publicly traded trusts, commencing in 2011.As a result of this legislation, the Trust records the future income tax effect of the temporary differences on its flow through entities that are expected to reverse subsequent to 2010. Provident Energy 2009 Annual and Fourth Quarter Results - 69 - xi) Revenue recognition Revenue associated with the sales of Provident’s natural gas, natural gas liquids (“NGLs”) and crude oil owned by Provident is recognized when title passes from Provident to its customer. Revenues associated with the services provided where Provident acts as agent are recorded on a net basis when the services are provided.Revenues associated with the sale of natural gas liquids storage services are recognized when the services are provided. xiii) Foreign currency translation The accounts of self-sustaining foreign operations are translated using the current rate method, whereby assets and liabilities are translated at period-end exchange rates, while revenue and expenses are translated using average rates for the period.Translation gains and losses related to self-sustaining operations are deferred and included as a component of accumulated other comprehensive income.A proportionate amount of the gain or loss is recognized in net income when there has been a reduction in the net investment. The accounts of integrated foreign operations are translated using the temporal method, under which monetary assets and liabilities are translated at the period-end exchange rate, other assets and liabilities at the historical rates, and revenues and expenses at the rates for the period, except depreciation, depletion and accretion which is translated on the same basis as the related assets.Translation gains and losses are included in income in the period in which they arise. xiv) Use of estimates The preparation of financial statements requires management to make estimates based on currently available information.Actual results could differ from those estimated.In particular, management makes estimates for amounts recorded for depletion and depreciation of the property, plant and equipment, financial derivative instruments, asset retirement obligation, unit based compensation and income taxes.The ceiling test uses factors such as estimated reserves, production rates, estimated future petroleum and natural gas prices and future costs.Due to the inherent limitations in metering and the physical properties of storage caverns and pipelines, the determination of precise volumes of natural gas liquids held in inventory at such locations is subject to estimation. Actual inventories of natural gas liquids can only be determined by draining of the caverns.By their very nature, these estimates are subject to measurement uncertainty and the effect on the financial statements of future periods could be material. The estimation of oil and gas reserves is a subjective process.Forecasts are based on engineering data, projected future rates of production, estimated commodity prices, and the timing of future expenditures.The Trust expects reserve estimates to be revised based on the results of future drilling activity, testing, production levels, and economics of recovery based on cash flow forecasts. 3. Changes in accounting policies and practices A.Changes in accounting policies Goodwill and intangible assets In the first quarter of 2009, the Trust adopted CICA Handbook section 3064 “Goodwill and Intangible assets” which supersedes section 3062 “Goodwill and other Intangible assets” and section 3450 “Research and Development”.This new section established standards for the recognition, measurement and disclosure of goodwill and intangible assets.The adoption of this standard did not have a material impact on the Trust’s consolidated financial statements. Provident Energy 2009 Annual and Fourth Quarter Results - 70 - B.Recent accounting pronouncements International Financial Reporting Standards During 2008, the Canadian Accounting Standards Board (AcSB) confirmed that publicly accountable enterprises will be required to adopt International Financial Reporting Standards (IFRS) in place of Canadian GAAP for interim and annual reporting purposes.The required changeover date is for fiscal years beginning on or after January 1, 2011.Management has not yet finalized its accounting policies and as such is unable to quantify the impact of adopting IFRS on the financial statements.In addition, due to anticipated changes to IFRS and International Accounting Standards prior to Provident’s adoption of IFRS, management’s plan is subject to change based on new facts and circumstances. Business combinations In December of 2008, the CICA released Handbook section 1582 “Business Combinations”, which replaces existing guidance under section 1581 “Business Combinations”.The new standard is intended to converge with International Financial Reporting Standards.Under section 1582, the purchase price in a business combination is based on the fair value of shares exchanged at the market price on the acquisition date.Under the existing standard, the purchase price is based on the market price of shares over a reasonable period before and after the date of acquisition is agreed upon and announced.This new standard also requires that all acquisition costs be expensed as incurred.Currently, these costs may be capitalized as part of the purchase price.In addition, the new guidance addresses contingent liabilities, which will be required to be recognized at fair value on acquisition and subsequently remeasured at each reporting period until settled.Under the current standard, only contingent liabilities that are payable are recognized.This new section requires that negative goodwill to be recognized in earnings immediately rather than the existing standard of reducing non-current assets in the purchase price allocation.The new standard applies prospectively to business combinations on or after January 1, 2011 with earlier adoption permitted.The Trust is currently assessing the impact of the new standard. 4. Acquisitions In August of 2009, the Trust purchased an additional 6.15 percent interest in the Sarnia fractionation and storage facility for a cash payment of $14.8 million and a deferred payment of $3.7 million for a facility enhancement planned for 2010. This increased the Trust’s ownership in the Sarnia fractionator, effective August 1, 2009, to approximately 16.5 percent, enhancing propane-plus fractionation capacity in the Empress East system of the Midstream segment by approximately 7,400 barrels per day. In 2008, Provident spent $25.8 million acquiring additional working interests in Provident Upstream operating areas. 5. Sale of assets On September 30, 2009, Provident completed a sale of the operating areas of Southeast and Southwest Saskatchewan for net proceeds of $225.7 million and a separate sale of a minor property in the Lloydminster area for $12.8 million.The proceeds from the sales were credited against the full cost pool of oil and natural gas properties included in property, plant and equipment on the Trust’s balance sheet.No gain or loss was recognized on these transactions. On November 30, 2009, Provident completed a sale of its oil and natural gas assets in the Lloydminster area for net proceeds of $84.0 million.The sale proceeds are comprised of $67.0 million in cash and $17.0 million in equity of the acquirer.The proceeds from the sales were credited against the full cost pool of oil and natural gas properties included in property, plant and equipment on the Trust’s balance sheet.No gain or loss was recognized on this transaction. Provident Energy 2009 Annual and Fourth Quarter Results - 71 - 6. Property, plant and equipment Accumulated depletion and Net Book As at December 31, 2009 Cost depreciation value Oil and natural gas properties $ $ $ Midstream assets Office equipment Total $ $ $ Accumulated depletion and Net Book As at December 31, 2008 Cost depreciation value Oil and natural gas properties $ $ $ Midstream assets Office equipment Total $ $ $ Costs associated with unproved properties and major development projects excluded from costs subject to depletion as at December 31, 2009 totaled $24.7 million (December 31, 2008 - $93.1 million).Midstream assets include $43.9 million (2008 - $41.8 million) for products required for line-fill and cavern bottoms. An impairment test calculation was performed on property, plant and equipment at December 31, 2009 in which the estimated undiscounted future net cash flows based on estimated future prices associated with the proved reserves exceeded the carrying amount of oil and gas property, plant and equipment. The following table outlines prices used in the impairment test at December 31, 2009: Oil Gas NGL Year $ /bbl $ /mcf $ /bbl $ Thereafter (1) 2 % 2 % 2 % (1) Percentage change represents the increase in each year after 2014 to the end of the reserve life. 7.Intangible assets Accumulated Net Book As at December 31, 2009 Cost amortization value Midstream contracts and customer relationships $ $ Other intangible assets - Midstream Total $ $ $ Accumulated Net Book As at December 31, 2008 Cost amortization value Midstream contracts and customer relationships $ $ Other intangible assets - Midstream Total $ $ $ In 2009, the Trust recognized an impairment of $12.4 million on a specific Midstream marketing agreement. The Trust had been amortizing the agreement over a 15 year period.The Trust now expects that it is unlikely Provident Energy 2009 Annual and Fourth Quarter Results - 72 - that the agreement will be renewed beyond March 31, 2011 on the same terms.In addition, during 2009, the volumes supplied to the Trust under this agreement were reduced as a result of certain property dispositions completed by the third party supplier.The impairment reflects a revision of the amortization period of this agreement and lower volume expectations for the remainder of the contract.The impairment was recognized in the statement of operations in depletion, depreciation, and accretion expense. 8. Goodwill Goodwill represents the excess of the cost of an acquired enterprise over the net of the amounts assigned to assets acquired and liabilities assumed.As at December 31, 2009 and 2008, the goodwill balance of $100.4 million related entirely to the Provident Midstream reporting unit.In 2008, it was determined that goodwill relating to the Provident Upstream business unit was impaired and a goodwill impairment of $416.9 million was recorded. Goodwill is assessed for impairment at least annually, and if an impairment exists, it would be charged to income in the period in which the impairment occurs.The impairment test includes a comparison of the net book value of the Trust’s assets, by reporting units, to the estimated fair value of the reporting unit.In 2009, Provident engaged the services of a third-party evaluator to assist in determining fair value.Valuation methodologies included discounted cash flow, a transaction-based approach and a market-based approach, using trading multiples.Goodwill is not amortized. The Trust performed its annual goodwill impairment test in the fourth quarter of 2009 and indicated that the fair value of the Midstream reporting unit was in excess of the respective carrying value, therefore no write down of goodwill was required. 9. Long-term debt As at As at December 31, 2009 December 31, 2008 Revolving term credit facility $ $ Convertible debentures Current portion of convertible debentures - (24,871 ) Total $ $ i) Revolving term credit facility In 2009, the Trust’s Canadian term credit facility was reduced by $95 million to $1,030 million (2008 - $1,125 million) due to the asset dispositions in the Upstream business unit.Based on the terms and conditions of the credit facility, Provident has access to $959 million of the total facility.The borrowing capacity of the term credit facility is re-measured quarterly.Provident may draw on the credit facility by way of Canadian prime rate loans, U.S. base rate loans, banker’s acceptances, letters of credit or LIBOR loans.At December 31, 2009, $265.0million was drawn on this facility. The credit facility is with a syndicate of banks and is secured by the Trust’s Midstream assets and Canadian oil and gas properties.The terms of the credit facility have a revolving three year period expiring on May 30, 2011. At December 31, 2009 the effective interest rate of the outstanding credit facility was 1.4percent (2008 - 3.3 percent).At December 31, 2009 Provident had $27.2 million in letters of credit outstanding (2008 - $35.2 million) that guarantee Provident’s performance under certain commercial and other contracts. Provident Energy 2009 Annual and Fourth Quarter Results - 73 - ii) Convertible debentures The Trust may elect to satisfy interest and principal obligations by the issue of trust units.For the year ended December 31, 2009, no debentures were converted to trust units at the election of debenture holders (2008 – face value of $0.1 million).Upon maturity in 2009, the Trust repaid $25.1 million to the holders of its 8.0 percent convertible debentures (2008 - $19.9 million to the holders of 8.75 percent convertible debentures), and the balance of the equity component of the 8.0 percent convertible debentures, amounting to $1.3 million (2008 - $1.0 million, related to the 8.75 percent convertible debentures that matured in 2008), was transferred to contributed surplus.Included in the carrying value at December 31, 2009 were financing costs of $3.0million.At December 31, 2009, the fair value of the convertible debentures approximates the face value of the instruments.The following table details each outstanding convertible debenture. As at As at Convertible Debentures December 31, 2009 December 31, 2008 Conversion Carrying Face Carrying Face Price per ($000s except conversion pricing) Value(1 ) Value Value(1 ) Value Maturity Date unit(2 ) 6.5% Convertible Debentures $ April 30, 2011 6.5% Convertible Debentures Aug. 31, 2012 8.0% Convertible Debentures - - July 31, 2009 $ Asset retirement obligation The Trust’s asset retirement obligation is based on the Trust’s net ownership in wells, facilities and the midstream assets and represents management’s estimate of the costs to abandon and reclaim those wells, facilities and midstream assets as well as an estimate of the future timing of the costs to be incurred.Estimated cash flows have been discounted at the Trust’s average credit-adjusted risk free rate of sevenpercent and an inflation rate of two percent has been estimated for future years. The total undiscounted amount of future cash flows required to settle asset retirement obligations related to oil and gas operations is estimated to be $307.0 million (2008 - $348.5 million).Payments to settle oil and gas asset retirement obligations occur over the operating lives of the assets estimated to be over the next 47 years. The total undiscounted amount of future cash flows required to settle the midstream asset retirement obligations is estimated to be $195.5 million (2008 - $166.1 million).The estimated costs include such activities as dismantling, demolition and disposal of the facilities as well as remediation and restoration of the surface land.Payments to settle the midstream asset retirement obligations are expected to occur subsequent to the closure of the facilities and related assets.Settlement of these obligations is expected to occur in 28to 38years. Year ended December 31, ($000s) Carrying amount, beginning of year $ $ Acquisitions Change in estimate Increase in liabilities incurred during the year Settlement of liabilities during the year (5,399 ) (6,381 ) Decrease in liabilities due to sale of assets (9,550 ) - Accretion of liability Carrying amount, end of year $ $ Provident Energy 2009 Annual and Fourth Quarter Results - 74 - Unitholders’ contributions The Trust has authorized capital of an unlimited number of common voting trust units. Trust units are redeemable at any time on demand by the holders thereof.Upon receipt of a redemption request by the Trust, the holder is entitled to receive a price per trust unit (the “Market Redemption Price”) equal to the lesser of:(i) 90 percent of the simple average of the closing price of the trust units on the principal market on which the trust units are quoted for trading during the 10 trading day period commencing immediately after the date on which the trust units are surrendered for redemption; and (ii) the closing market price on the principal market on which the trust units are quoted for trading on the date that the trust units are surrendered for redemption. The aggregate Market Redemption Price payable by the Trust in respect of any trust units surrendered for redemption during any calendar month shall be satisfied by way of a cash payment on the last day of the following month.Total cash payments for redemption are limited to an annual maximum of $250,000.Any excess over the maximum may be satisfied by distributing notes having an aggregate principal amount equal to the aggregate Market Redemption Price of the trust units tendered for redemption. i) 2009 activity In 2009, the Trust issued 5.2 million units related to Provident’s DRIP program.The increase in unitholders’ contributions associated with these activities was $28.1million. ii) 2008 activity In 2008, the Trust issued 6.5 million units related to Provident’s DRIP program, conversion of convertible debentures to units and units issued pursuant to Provident’s Unit Option Plan.The increase in unitholders’ contributions associated with these activities was $55.7 million. Year ended December 31, Number of Amount Number of Amount Trust Units units (000s) units (000s) Balance at beginning of year $ $ Issued pursuant to unit option plan - - Issued pursuant to the distribution reinvestment plan To be issued pursuant to the distribution reinvestment plan Debenture conversions - - 69 Balance at end of year $ $ The basic and diluted per trust unit amounts for 2009 were calculated based on the weighted average number of units outstanding of 261,540,079(2008 – 255,177,346). The following table reconciles the movement in the contributed surplus balance. Year ended December 31, Contributed surplus, beginning of the year $ $ Benefit on options exercised charged to unitholders’ contributions - (117 ) Transferred from convertible debentures equity component on maturity (see note 9) Contributed surplus, end of year $ $ Provident Energy 2009 Annual and Fourth Quarter Results - 75 - Unit based compensation Restricted/Performance units Certain employees of the Trust are granted restricted trust units (RTUs) and/or performance trust units (PTUs), both of which entitle the employee to receive cash compensation in relation to the value of a specific number of underlying notional trust units.The grants are based on criteria designed to recognize the long term value of the employee to the organization.RTUs vest evenly over a period of three years commencing at the grant date.Payments are made on the anniversary dates of the RTU to the employees entitled to receive them on the basis of a cash payment equal to the value of the underlying notional units.PTUs vest three years from the date of grant and can be increased to a maximum of double the PTUs granted or a minimum of nil PTUs depending on the Trust’s annualized total unitholder return. The fair value estimate associated with the RTUs and PTUs is expensed in the statement of operations over the vesting period.At December 31, 2009, $12.2million (2008 - $9.4 million) is included in accounts payable and accrued liabilities for this plan and $12.5million (2008 - $8.6 million) is included in other long-term liabilities. The following table reconciles the expense recorded for RTUs and PTUs. Year ended December 31, Cash general and administrative $ $ Non-cash unit based compensation (included in general and administrative) (4,117 ) Strategic review and restructuring expenses (note 16) - Production, operating and maintenance expense $ $ The following table provides a continuity of the Trust’s RTU and PTU plans: RTUs PTUs Opening balance January 1, 2008 Grants Reinvested through notional distributions Exercised (374,474 ) (551,062 ) Cancelled (39,502 ) (43,092 ) Ending balance December 31, 2008 Grants Reinvested through notional distributions Exercised (530,556 ) (1,602,482 ) Cancelled (162,702 ) (221,157 ) Ending balance December 31, 2009 At December 31, 2009, all RTUs and PTUs have been valued at market prices. Provident Energy 2009 Annual and Fourth Quarter Results - 76 - Income taxes The future income tax liability is comprised of the following: The future income tax liability is comprised of the following: Year ended December 31, Property, plant and equipment in excess of tax value $ $ Asset retirement obligation (15,502 ) (16,863 ) Financial derivative instruments (55,240 ) (15,123 ) Non-capital losses (105,811 ) (68,414 ) Capital losses (49,114 ) (46,544 ) Other (15,863 ) (22,294 ) Valuation allowance $ $ The Trust’s valuation allowance applies to capital losses and other temporary differences that reduce the amount recorded to the expected amount to be realized. The amount and timing of reversals of temporary differences depends on the Trust’s future operating results, acquisitions and dispositions of assets and liabilities, and distribution policy.A significant change in any of the preceding assumptions could materially affect the Trust’s estimate of the future tax liability. The income tax provision differs from the expected amount calculated by applying the Trust’s combined federal and provincial/state income tax rate of 29.51 percent (2008 – 30.96 percent) as follows: Year ended December 31, Expected income tax recovery, from continuing operations $ ) $ ) Increase (decrease) resulting from: Goodwill impairment (permanent difference) - Income of the Trust and other (50,237 ) (142,169 ) Capital taxes Witholding tax (498 ) Income tax rate differences (671 ) (10,484 ) Income tax recovery, from continuing operations $ ) $ ) Financial instruments Risk Management overview Provident has a comprehensive Enterprise Risk Management program that is designed to identify and manage risks that could negatively affect its business, operations or results. The program’s activities include risk identification, assessment, response, control, monitoring and communication. Provident’s Risk Management group executes the program with oversight from the Risk Management Committee (“RMC”), which provides regular reports to the Audit Committee and Board of Directors. Provident has established and implemented Risk Management strategies, policies and limits that are monitored by Provident’s Risk Management group.The derivative instruments the Trust uses include put and call options, costless collars, participating swaps, and fixed price products that settle against indexed referenced pricing. The purchase of put option contracts effectively create a floor price for the commodity, while allowing for full participation if prices increase.The purchase of call options allow for a commodity to be purchased at a fixed price at the option of the contract holder.Costless collars are contracts that provide a floor and a ceiling price and allowing participation within a set range.Participating swaps are contracts that provide a floor and also Provident Energy 2009 Annual and Fourth Quarter Results - 77 - provide a ceiling for a certain percentage of the volume of the contract.Fixed price swaps are contracts that specify a fixed price at which a certain volume of product will be bought or sold at in the future. The Risk Management group monitors risk exposure by generating and reviewing mark-to-market reports and counterparty credit exposure of Provident’s outstanding derivative contracts.Additional monitoring activities include reviewing available derivative positions, regulatory changes and bank and analyst reports. Provident’s commodity price risk management program utilizes derivative instruments to provide for protection against lower commodity prices and product margins, as well as fluctuating interest and foreign exchange rates.Provident may also use derivative instruments to protect acquisition economics.The program is designed to stabilize cash flows in order to support cash distributions, capital programs and bank financing.The risk management strategy protects a percentage of Provident’s oil and natural gas production against a decline in commodity prices.Provident seeks to use products that allow participation in a rising commodity price environment where possible and economic.The program provides price stabilization and protection of a percentage of inventory values and fractionation spread margin associated with the midstream business unit.As well, the Provident risk management strategy reduces foreign exchange risk due to the exposure arising from the conversion of U.S. dollars into Canadian dollars. Fair Values During 2009, CICA Handbook Section 3862, Financial Instruments – Disclosures (“Section 3862”), was amended to require disclosures about the inputs to fair value measurements, including their classification within a hierarchy that prioritizes the inputs to fair value measurement.The three levels of the fair value hierarchy are: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities; · Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly; and · Level 3 – Inputs that are not based on observable market data. Provident’s financial derivative instruments are the only financial instrument carried at fair value as at December 31, 2009 and are Level 2 instruments.The fair values of financial derivative instruments are determined by reference to independent monthly forward settlement prices, interest rate yield curves, currency rates, and volatility rates at the period-end dates.All of Provident’s financial derivative instruments are executed in liquid markets. Provident has also reflected management’s assessment of nonperformance risk, including credit risk, into the fair value measurement. In evaluating the credit risk component of nonperformance risk, Provident has considered prevailing market credit spreads. Provident Energy 2009 Annual and Fourth Quarter Results - 78 - Total Held for Available Loans and Other Carrying As at December 31, 2009 Trading for Sale Receivables Liabilities Value Assets Cash and cash equivalents $ $
